DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)11-14, 16, 21-33, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2011/0102528 (hereinafter referred to as Tsuchimura).
Tsuchimura, in the abstract, [0026], [0718]-[0719], discloses the formation of a photosensitive resin composition (radiation-sensitive) on to a support surface to form a photosensitive film. Tsuchimura, in [0780]-[0781], discloses that the composition includes a polymerizable compound (monomer) that has ethylenically unsaturated bonds. Tsuchimura in [0273], and [0667], discloses that the composition includes a photoinitiator or polymerization initiator.  Tsuchimura, in [0578], and [0579], discloses that the composition includes resin that has structural units of carboxylic acid anhydride and styrene. Tsuchimura in [0607], and [0609], discloses that the composition includes compounds such as imidazole compounds viz., benzimidazole which has a molecular weight less than 200 and is the same claimed nitrogen-containing heterocyclic compound.  Tsuchimura, in [0841], discloses that the colorant can be in an amount as low as 1% in the composition (claims 11, 21, 23, 29). Tsuchimura, in [0862], discloses that the composition is a hardenable composition i.e., is curable and in [0017], and [0732], discloses that the composition coated is hardened (cured).  The limitations such as transfer film used for forming a protective film for a touch panel, protective film for a touch panel or part of the electrode, for the wiring for the touch panel etc., recited in the claims are future intended use limitations, and the film formed (transfer or protective) recites the same compositional components as that disclosed by Tsuchimura, and has the same claimed photoinitiator, polymerizable ethylenically unsaturated compound, same nitrogen containing heterocyclic compound and same acid anhydride/styrene structural units containing polymer and the same claimed colorant content, and can perform the same claimed function and does not depend on the touch panel or the electrode or image display apparatus to perform the function (claims 12-14, 16, 24-26, 33).  Tsuchimura, in [0578], and in [0589], discloses that the acid anhydride structural units can be as low as 5 mol% or even 3 mol% by mass, and in [0430], and [0584] discloses that the amount of the alkali-soluble resin  based on the solid contents of the whole composition can be higher than 60 mass % and up to 90 mass% wherein the structural units other than acid anhydride can be styrene and (meth)acrylate repeat units  and includes the claimed content of the other repeat units of the alkali-soluble resin in the composition (claims 22, 27-28, 30-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0102528 (Tsuchimura) in view of U. S. Patent Application Publication No 2014/0134540 (hereinafter referred to as Taguchi).
Tsuchimura is discussed in paragraph no. 3, above.
The difference between the claims and Tsuchimura is that Tsuchimura does not disclose the claimed tetrazole in the composition as recited in claims 34-35.
Taguchi, in [0212], discloses the use of a tetrazole component in the photosensitive composition.
Therefore, it would be obvious to a skilled artisan to modify Tsuchimura by employing the claimed tetrazole in the composition as taught by Taguchi because Tsuchimura, in [0729], discloses that a cosensitizer is included in the composition and Taguchi in [0209],and [0212], discloses that the tetrazole is used as a chain transfer agent or cosensitizer in the composition and using the claimed chain transfer agent enables enhanced sensitivity.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed June 30, 2022, with respect to the rejection(s) of claim(s) 11-14, 16, 21-29, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 11-14, 16, and 21-35, see paragraph nos. 3, and 5, above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 14, 2022.